DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Regarding Claim 1, Yarga et al. teaches antenna 40-3, and Gummalla et al. teaches antenna 300 in common which comprises a slot antenna, an additional antenna and a parasitic element as shown in the rejection below, therefore the combination of the parasitic element with the antenna of Yarga et al. would have been obvious to a person having ordinary skill in the art as shown in the rejection below. Regarding claim 14, the claim limitation of a conductive isolation structure as recited is equivalent to element 308-2 of Gummalla et al. and the combination would have been obvious to a person having ordinary skill in the art as shown in the rejection below. Thus the rejection stands. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al. US Patent Application Publication 20210075090 and Gummalla et al. US Patent 10,033,109 (cited by applicant).
Regarding Claim 1, Yarga et al. teaches an electronic device (Figs. 1, 6) comprising: 
peripheral conductive housing structures (12, 12w, 12r Figs. 1, 6 Par. 0026); 
a dielectric-filled gap (18 / 18-1 Figs. 1, 6 Par. 0073) that divides the peripheral conductive housing structures into first and second segments (78 & 76 Figs. 1, 6 Par. 0073), wherein the first segment has an end at the first dielectric-filled gap (end of 78 at 18-1 Fig. 6); 
a conductive support plate (100 Fig. 6 Par. 0074) coupled to the first segment and separated from the second segment by a slot (106 Fig. 6 Par. 0075), wherein the slot has an extended portion that extends away from the second segment and beyond the end of the first segment (area of 110 Fig. 6), the extended portion of the slot having a first edge defined by the first segment (defined by left portion of 78 Fig. 6) and an opposing second edge defined by the conductive support plate (edge of 110 along edge of 100 Fig. 6); 
a slot antenna (40-1 Fig. 6 Par. 0077) formed from the extended portion of the slot (Fig. 6); 
an additional antenna (40-3 Fig. 6 Par. 0082) having an antenna resonating element arm (68-3 Fig. 6 Par. 0082) overlapping the slot.
Yarga et al. is silent on a parasitic element that is coupled to the conductive support plate, wherein the parasitic element overlaps the slot and is disposed between the extended portion of the slot and the antenna resonating element arm.
However, Gummalla et al. teaches a parasitic element (308-2 Fig 3 Col. 15 L 14-16) coupled to a conductive support plate (301 Fig. 3 Col. 14 L 55-56), wherein the parasitic element overlaps the slot (306 Fig. 3 Col. 14 L 62) and is disposed between the extended portion of the slot and the antenna resonating element arm (Fig. 3).
In this particular case, providing a parasitic element coupled to a conductive support plate, overlapping a slot and disposed between the extended portion of the slot and antenna arm is common and well known in the antenna art as evident by Gummalla et al. (Col. 15 L 14-16) in order to control the resonant frequency of the slot antenna such as resonating in a second high band resonant frequency (Col. 7 L 4-24).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of Yarga et al. with a parasitic element coupled to the conductive support plate, overlapping the slot and disposed between the extended portion of the slot and antenna arm based on the teachings of Gummalla et al. as a result effect in order to control the resonant frequency of the slot antenna such as resonating in a second high band resonant frequency.
Regarding Claim 2, Yarga et al. as modified teaches wherein the slot antenna comprises a first antenna feed (48-1 Par. 0078) coupled to the first segment and the conductive support plate across the extended portion of the slot (coupled to 78 & 100 through 50-3).
Regarding Claim 7, Yarga et al. as modified teaches wherein the parasitic element has a proximal end coupled to the conductive support plate at an edge of the conductive support plate (68-3 coupled to 100 through 48-3, 50-3 Fig. 6), the edge of the conductive support plate defining an edge of the slot (bottom edge Fig. 6).
Regarding Claim 8, Yarga et al. as modified teaches wherein the parasitic element has a distal end that extends towards the first and second segments and the dielectric-filled gap (Fig. 6 as modified in claim 1).
Regarding Claim 9, Yarga et al. as modified teaches further comprising: a tuning element (92-3 Fig. 6 Par. 0132) for the parasitic element, the tuning element having a first terminal coupled to the parasitic element and having a second terminal coupled to the conductive support plate (through 48-3, 50-3 Fig. 6).
Regarding Claim 10, Yarga et al. as modified teaches wherein the parasitic element comprises a first segment that is coupled to the conductive support plate (vertical portion of Gummalla et al. 308-2 coupled to 301 at 350 Fig. 3 as modified in claim 1) and a second segment that is separated from the conductive support plate by an additional portion of the slot (horizontal portion of Gummalla et al. 308-2 Fig. 3 as modified in claim 1), the second segment being coupled to the conductive support plate via the first segment of the parasitic element (Gummalla et al. 308-2 Fig. 3 as modified in claim 1).
Regarding Claim 12, Yarga et al. as modified teaches further comprising: a printed circuit substrate (102 Fig. 6 Par. 0076 / 132 Fig. 8 Par. 0098, 0099).
Yarga et al. is silent on wherein the parasitic element comprises first conductive traces on the printed circuit substrate and the additional antenna comprises second conductive traces on the printed circuit substrate.
However, Yarga et al. forming components from traces on a printed circuit board (Par. 0006-0008, 0034, 0062, 0067, 0072, 0098, 0099).
In this particular case, providing antenna elements as conductive traces on the printed circuit substrate such as a flexible printed circuit substrate is common and well known in the antenna art as evident by Yarga et al. in order to modularly form a structure that can minimize space consumption without sacrificing RF performance (Par. 0008).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to form the parasitic element and the additional antenna of Yarga et al. as modified as traces on a flexible printed circuit substrate as a result effect in order to modularly form the structure and minimize space consumption without sacrificing RF performance.
Regarding Claim 13, Yarga et al. as modified teaches wherein the printed circuit substrate comprises a flexible printed circuit (Par. 0076, 0098, 0099) that overlaps the slot and the conductive support plate (68-3, 102 overlaps 110, 100 as modified in claim 12).
Regarding Claim 14, Yarga et al. teaches an electronic device (Figs. 1, 6) comprising: 
a housing having peripheral conductive structures (12, 12w, 12r Figs. 1, 6 Par. 0026); 
first and second dielectric-filled gaps (18 / 18-1, 18-2 Figs. 1, 6 Par. 0073) that divide the peripheral conductive structures (Figs. 1, 6), wherein a first segment of the peripheral conductive housing structures extends from the first dielectric-filled gap to the second dielectric-filled gap (76 Fig. 6), and the first dielectric-filled gap separates the first segment from a second segment of the peripheral conductive housing structures (78 Fig. 6); 
an antenna ground (100 Fig. 6 Par. 0074) separated from the first segment by a slot (106 Fig. 6 Par. 0075), the slot including a first portion between the second segment and the antenna ground (Fig. 6); 
a slot antenna (40-1 Fig. 6 Par. 0077) formed from the first portion of the slot (Fig. 6); 
an additional antenna (40-3 Fig. 6 Par. 0082) having an antenna resonating element arm (68-3 Fig. 6 Par. 0082) that overlaps a second portion of the slot extending between the first segment and the antenna ground (Fig. 6).
Yarga et al. is silent on a conductive isolation structure that overlaps a third portion of the slot between the first and second portions of the slot.
However, Gummalla et al. teaches a conductive isolation structure (308-2 Fig 3 Col. 15 L 14-16) that overlaps the slot (306 Fig. 3 Col. 14 L 62).
In this particular case, providing a conductive isolation structure such as a parasitic element overlapping a slot is common and well known in the antenna art as evident by Gummalla et al. (Col. 15 L 14-16) in order to control the resonant frequency of the slot antenna such as resonating in a second high band resonant frequency (Col. 7 L 4-24).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the electronic device of Yarga et al. with a conductive isolation structure, overlapping the slot based on the teachings of Gummalla et al. as a result effect in order to control the resonant frequency of the slot antenna such as resonating in a second high band resonant frequency.
Regarding Claim 15, Yarga et al. as modified teaches wherein the conductive isolation structure has first and second elongated portions (Gummalla et al. L shaped 350 Fig. 3 as modified in claim 14), the first elongated portion couples the second elongated portion to the antenna ground (vertical portion of Gummalla et al. 308-2 coupled to 301 at 350 Fig. 3 as modified in claim 1), and the first elongated portion has a first length that is shorter than a second length of the second elongated portion (Gummalla et al. L shaped 350 Fig. 3 as modified in claim 14).
Regarding Claim 16, Yarga et al. as modified teaches further comprising: a tuning element (92-3 Fig. 6 Par. 0132) coupled between the conductive isolation structure and the antenna ground (as modified in claim 14), the tuning element comprising a capacitive element, an inductive element, or a resistive element (inductors, resistors, and capacitors Par. 0062).
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art of record does not fairly teach nor render obvious the limitations “wherein the additional antenna is an inverted-F antenna having a return path that couples the antenna resonating element to the conductive support plate” as required by the claim. Claims 4-6 depend therefrom.
Regarding Claim 17, the prior art of record does not fairly teach nor render obvious the limitations “first and second antenna feed terminals for a first antenna feed respectively coupled to the first segment and the antenna ground across the extended portion of the slot; an antenna resonating element between the second segment and the antenna ground; third and fourth antenna feed terminals for a second antenna feed respectively coupled to the antenna resonating element and the antenna ground across an additional portion of the slot” all in the arrangement as required by the claim. Claims 18-20 depend therefrom.
Conclusion
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845